Case: 1:20-cv-00152-MWM-SKB Doc #: 20 Filed: 05/10/21 Page: 1 of 5 PAGEID #: 2465

IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF OHIO
WESTERN DIVISION - CINCINNATI

TERESA ANN CHARLES, : Case No. 1:20-cv-152
Plaintiff, | Judge Matthew W. McFarland
. .
COMMISSIONER OF SOCIAL
SECURITY,
Defendant.

 

ORDER DENYING MOTION FOR ATTORNEY FEES

 

This action is before the Court upon Plaintiff Teresa Ann Charles’s Motion for
Attorney Fees (Doc. 17) under the Equal Access to Justice Act (EAJA), 28 U.S.C. §
2412(d). The Commissioner opposes the motion on the ground that his position in this
matter was substantially justified and therefore Plaintiff is not entitled to an award of
attorney fees. Plaintiff filed a reply in response to the Commissioner’s memorandum,
making this matter ripe for review. For the reasons below, the Motion for Attorney Fees
is DENIED.

FACTS

On February 24. 2020, Plaintiff brought this action for review of the
Commissioner’s denial of disability insurance benefits and supplemental security
income benefits under 42 U.S.C. §§ 405(g) and 1383(c)(3) of the Social Security Act. On

December 28, 2020, Magistrate Judge Stephanie K. Bowman entered a Report and
Case: 1:20-cv-00152-MWM-SKB Doc #: 20 Filed: 05/10/21 Page: 2 of 5 PAGEID #: 2466

Recommendation (“R&R”), in which she concluded that the ALJ’s finding of non-
disability should be reversed because it was not supported by substantial evidence in
the record as a whole. Neither Plaintiff nor the Commissioner filed an objection to the
R&R, which the Court adopted on February 5, 2021. The Court’s Order reversed the
Commissioner's decision to deny benefits and remanded the matter under sentence
four of 42 U.S.C. § 405(g) for further proceedings. On February 26, 2021, Plaintiff
brought the instant motion for an award of attorney's fees under the EAJA.
LEGAL STANDARD

Under the EAJA, a prevailing party may obtain an award of attorney’s fees in an
action against the United States unless the Government makes a showing that its
position in the underlying litigation “was substantially justified.” 28 US.C. §
2412(d)(1)(A). Section 2412(d)(1)(B) sets a deadline of 30 days after final judgment for
the filing of a fee application and directs that the application include: (1) a showing that
the applicant is a “prevailing party”; (2) a showing that the applicant is “eligible to
receive an award”; and (3) a statement of “the amount sought, including an itemized
statement from any attorney ... stating the actual time expended and the rate” charged.
Section 2412(d)(1)(B)'s second sentence further requires the applicant to “allege that the
position of the United States was not substantially justified.” The Government has the
burden of showing, contrary to the applicant’s allegation, that its position was
substantially justified. Peck v. Comm’r of Soc. Sec., 165 Fed. Appx. 443, 446 (6th Cir.
2006).

“To satisfy that burden, the United States must show that its position was

2
Case: 1:20-cv-00152-MWM-SKB Doc #: 20 Filed: 05/10/21 Page: 3 of 5 PAGEID #: 2467

‘justified to a degree that could satisfy a reasonable person,’ not merely that the
government was ‘undeserving of sanctions for frivolousness.” Id. (quoting Pierce v.
Underwood, 487 U.S. 552, 565-66 (1988). This standard connotes “a reasonable basis both
in law and fact, and the position of the government will be deemed to be substantially
justified if there is a genuine dispute, or if reasonable people could differ as to the
appropriateness of the contested action.” Noble v. Barnhart, 230 F. App’x at 519 (quoting
Pierce, 487 U.S. at 565). The Government's position “can be justified even though it is
not correct ..., and it can be substantially (i.e., for the most part) justified if a reasonable
person could think it correct.” Pierce, 487 at 566 n. 2. The mere fact that “the
Commissioner's position was unsupported by substantial evidence does not foreclose
the possibility that the position was substantially justified.” Howard v. Barnhart, 376
F.3d 551, 554 (6th Cir. 2004).
ANALYSIS

Here, the Commissioner does not dispute that Plaintiff is a prevailing party, that
her application contained the required factual assertions, or that her filing was timely.
Rather, the Commissioner contends that he has shown his position in the underlying
litigation was substantially justified. The Court agrees.

In this case, Plaintiff argued that the ALJ erred: (1) by failing to include
certain mental RFC limitations offered by consulting psychologists; (2) by failing to
give controlling weight to the opinions of her treating psychiatrist; (3) by
improperly discounting her subjective complaints; and (4) by failing to include all
relevant limitations in the hypothetical posed to the vocational expert. The Magistrate

3
Case: 1:20-cv-00152-MWM-SKB Doc #: 20 Filed: 05/10/21 Page: 4 of 5 PAGEID #: 2468

Judge found Plaintiff's first argument warranted reversal of the Commissioner’s
decision and remanding the application for further consideration. (Doc. 14 at PagelD#
2417.)

Regarding Plaintiff's treating psychiatrist, the Magistrate Judge found that,
although a close decision, the AL]’s analysis satisfied the “good reasons” standard. (Id.
at 2425.) The Magistrate Judge also observed, without deciding, that substantial
evidence “may well exist both to support crediting Plaintiff's subjective reports and
discrediting them.” (Id. at PagelID# 2429.) Plaintiff's second argument thus did not
warrant reversal. There was also no reversible error in the treatment of Plaintiff's
subjective complaints—her third argument—because it was a credibility decision
reserved to the Commissioner. The vocational expert’s testimony—the basis of
Plaintiff's fourth argument—did not support the ALJ’s decision because all of the
relevant limitations were not included in the hypothetical posed to him. Thus,
Plaintiff's fourth argument was premised on the same error as her first argument.

The Commissioner’s position before this Court, that the AL]’s determination
should be affirmed despite his failure to include all of the mental RFC limitations, was
reasonable based on this Court’s and Sixth Circuit precedent. See Reeves v. Comm'r of
Soc. Sec., 618 F. App’x 267 (6th Cir. 2015) (“Even where an ALJ provides ‘great weight’
to an opinion, there is no requirement that an ALJ adopt a state agency psychologists’
opinions verbatim; nor is the ALJ required to adopt the state agency psychologists’
limitations wholesale.”); Hall v. Comm’r of Soc. Sec., 2018 WL 3524467 at *4 (S.D. Ohio
July 23, 2018) (affirming ALJ's decision even though he did not include medical source’s

4
Case: 1:20-cv-00152-MWM-SKB Doc #: 20 Filed: 05/10/21 Page: 5 of 5 PAGEID #: 2469

limitations in the RFC); Francis v. Comm’r of Soc, Sec., No. 2:17-ev- 1022, 2018 WL
4442596 at *5 (S.D. Ohio Sept. 18, 2018) (same). The Commissioner was not ultimately
successful in his defense of the ALJ’s position but it was, in the main, substantially
justified in pursuing that defense.

In her reply, Plaintiff directs the Court's attention away from the Commissioner’s
position before this Court and toward the ALJ’s consideration of Plaintiff's application
for benefits. The ALJ’s decision, however, was reversed only due to her failure to
include all the appropriate mental RFC limitations in her analysis. And, that error did
not warrant a reversal for payment of benefits, but for reconsideration in light of those
limitations. In sum, even considering the AL]’s consideration of the application, the
Commissioner's handling of the case has been substantially justified.

CONCLUSION
For the reasons above, the Motion for Attorney Fees (Doc. 17) is DENIED.

IT IS SO ORDERED.

UNITED STATES DISTRICT COURT

SOUTHERN DISTRICT OF OHIO
OY WwW oe fallad)
By:

JUDGE MATTHEW W. McFARLAND

 
